PER CURIAM
Defendant appeals her conviction for delivery of a controlled substance. ORS 475.992. In her first assignment, she contends that the court erred by denying her motion to quash the indictment on the ground that the grand jury that returned it had only six members. The parties stipulated that one grand juror had been excused during the time that the indictment in this case was being considered.
The court erred in denying the motion. Goodwin v. State of Oregon, 116 Or App 279, 840 P2d 1372 (1992).
Reversed and remanded with instructions to quash the indictment.